         Case 2:18-cv-02099-RFB-BNW Document 28 Filed 11/14/19 Page 1 of 4



   Ronald D. Green (NV Bar No. 7360)
 1 Alex J. Shepard (NV Bar No. 13582)
 2 RANDAZZA LEGAL GROUP, PLLC
   2764 Lake Sahara Drive, Suite 109
 3 Las Vegas, NV 89117
   (702) 420-2001
 4 ecf@randazza.com
 5 Attorneys for Plaintiff,
 6 Universal Life Church Monastery

 7                                        UNITED STATES DISTRICT COURT
 8
                                                   DISTRICT OF NEVADA
 9
10
      UNIVERSAL      LIFE    CHURCH                                    Case No.: 2:18-cv-02099-RFB-BNW
11
      MONASTERY a/k/a UNIVERSAL LIFE
12    CHURCH,
                                                                       STIPULATION TO EXTEND
13                       Plaintiff,                                    DISPOSITIVE MOTIONS DEADLINE
                                                                       (Third Request)1
14
                  vs.
15
      CLARK COUNTY, NEVADA; LYNN
16    MARIE GOYA (in her official capacity as
      Clark County Clerk); STEVE WOLFSON (in
17    his official capacity as the Clark County
      District Attorney); JANE DOE; JOHN ROE;
18
      and JANE POE,
19
                             Defendants.
20
21            Pursuant to LR IA 6-1 and LR 26-4, the parties, through their attorneys, hereby stipulate and

22 request that this Court extend the current deadline to file dispositive motions, as well as all subsequent
23 deadlines laid out in the Scheduling Order (ECF No. 11) and the parties’ Stipulations to Extend
24 Discovery Deadlines (ECF Nos. 14, 19, 21) either by 30 days following the Court’s decision on
25
26            1
                  This is the third stipulated request of the parties to change deadlines laid out in the Court’s Scheduling Order. It
     is the first time the parties have specifically requested an extension of the dispositive motions deadline.
27
                                                                1
28                                    Stipulation to Extend Dispositive Motions Deadlines
                                                    2:18-cv-02099-RFB-BNW
         Case 2:18-cv-02099-RFB-BNW Document 28 Filed 11/14/19 Page 2 of 4




 1 Plaintiff’s Motion to Extend Discovery Deadlines (ECF No. 23), if that Motion is denied, or by 30
 2 days following the expiration of the extended discovery period, if that Motion is granted. This request
 3 for an extension is done for good cause and not for purposes of delay.
 4          In support of this Stipulation and Request, the parties state as follows:

 5 1.0      Basis of Requested Extension

 6          The discovery period in this case has closed, though Plaintiff has filed a Motion to Extend

 7 Discovery Deadlines (ECF No. 23) explaining its basis for requesting an extension of discovery.
 8 While the parties disagree as to some of the reasons for Plaintiff requesting an extension of the
 9 discovery period, they jointly recognize that the content of their anticipated motions for summary
10 judgment will likely change based upon whether that Motion is granted or denied and that the Court
11 should rule upon that Motion prior to the submission of dispositive motions. The parties are also
12 discussing the possibility of settlement.
13 2.0      Proposed Schedule

14          2.1     Dispositive Motions

15          The filing deadline for dispositive motions shall be 30 days following the Court’s decision on

16 Plaintiff’s Motion to Extend Discovery Deadlines (ECF No. 23), if that motion is denied, or by 30
17 days following the expiration of the extended discovery period, if that Motion is granted.
18          2.2     Motions in Limine/Daubert Motions

19          Under LR 16-3(b), any motions in limine, including Daubert type motions, shall be filed and

20 served 30 days prior to the commencement of trial and oppositions shall be filed and served 15 days
21 thereafter. Reply briefs will only be allowed with leave of the Court.
22          2.3     Deadline for Joint Pretrial Order

23          Pursuant to LR26(1)(e)(5) the Joint Pretrial Order shall be filed no later than 30 days after the

24 dispositive-motion deadline. In the event that dispositive motions are filed, the date for filing the joint
25 pretrial order shall be suspended until the Court issues its decision on any dispositive motions or
26 further order of the court. The disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections

27
                                                          2
28                              Stipulation to Extend Dispositive Motions Deadlines
                                              2:18-cv-02099-RFB-BNW
        Case 2:18-cv-02099-RFB-BNW Document 28 Filed 11/14/19 Page 3 of 4




 1 shall be included in the final pretrial order and must be filed at least 30 days prior to trial in accordance
 2 with FRCP 26(a)(3)(B).
 3          Applications to extend any date set by the discovery plan, scheduling order, or other order

 4 must, in addition to satisfying the requirements of LR IA 6-1, be supported by a showing of good
 5 cause for the extension. In accordance with LR 26-4, all motions or stipulations to extend a deadline
 6 set forth in a discovery plan shall be received by the Court no later than 21 days before the expiration

 7 of the subject deadline. A request made after the expiration of the subject deadline shall not be granted
 8 unless the movant demonstrates that the failure to act was the result of excusable neglect. Any motion
 9 or stipulation to extend a deadline or to reopen discovery shall include:
10          (a) A statement specifying the discovery completed;

11          (b) A specific description of the discovery that remains to be completed;

12          (c) The reasons why the deadline was not satisfied or the remaining discovery was not

13          completed within the time limits set by the discovery plan; and

14          (d) A proposed schedule for completing all remaining discovery.

15          It is not good cause for a late request to extend discovery that the parties informally postponed

16 discovery. No stipulations are effective until approved by the Court, and “[a]ny stipulation that would
17 interfere with any time set for completion of discovery, for hearings of a motion, or for trial, may be
18 made only with approval of the Court.” See LR 7-1(b).
19
20
21
22
23
24
25
26

27
                                                           3
28                               Stipulation to Extend Dispositive Motions Deadlines
                                               2:18-cv-02099-RFB-BNW
     Case 2:18-cv-02099-RFB-BNW Document 28 Filed 11/14/19 Page 4 of 4



        IT IS SO STIPULATED.
 1
        DATED: November 14, 2019          Respectfully Submitted,
 2
 3
                                          /s/ Ronald D. Green
 4                                        Ronald D. Green (NV Bar No. 7360)
                                          Alex J. Shepard (NV Bar No. 13582)
 5                                        RANDAZZA LEGAL GROUP, PLLC
                                          2764 Lake Sahara Dr, Suite 109
 6                                        Las Vegas, NV 89117
 7                                        702-420-2001
                                          ecf@randazza.com
 8
                                          Attorneys for Plaintiff,
 9                                        Universal Life Church Monastery
10
        DATED: November 14, 2019          Respectfully Submitted,
11
12                                        /s/ Thomas D. Dillard Jr.
13                                        Thomas D. Dillard, Jr., Esq. (NV Bar No. 006270)
                                          OLSON, CANNON, GORMLEY,
14                                        ANGULO & STOBERSKI
                                          9950 West Cheyenne Avenue
15                                        Las Vegas, NV 89129
                                          702-420-2001
16
                                          ecf@randazza.com
17
                                          Attorney for Defendants,
18                                        Clark County, Lynn Marie Goya, and Steve Wolfson
                                          (in their official capacities)
19
                   IT IS SO ORDERED
20
        IT IS SO ORDERED.
21                 DATED: November 18, 2019
                                          United States District Judge
22
                                          Dated: ________________________________
23
24                 __________________________________________________
                   BRENDA WEKSLER
25
                   UNITED STATES MAGISTRATE JUDGE
26

27
                                                 4
28                     Stipulation to Extend Dispositive Motions Deadlines
                                     2:18-cv-02099-RFB-BNW
